Exhibit 10.2

 

TORNIER N.V.
2010 EMPLOYEE STOCK PURCHASE PLAN

 

SUB-PLAN FOR FRANCE

 

INTRODUCTION.  Pursuant to Section 14(a) of the Tornier N.V. 2010 Employee Stock
Purchase Plan (the “Plan”), on this 4rth day of August, 2011, the Company’s
Board of Directors hereby establishes a sub-plan of the Plan which is not
intended to satisfy the requirements of Section 423 of the Code for Employees of
Designated Subsidiaries located in the Applicable Country as of the Effective
Date set forth herein (the “Sub-Plan”).

 

DEFINITIONS.  Any term not expressly defined in the Sub-Plan shall have the same
definition as defined in the Plan. Whenever the following words and phrases are
used in the Sub-Plan, they shall have the respective meanings set forth below:

 

“Applicable Country” means France.

 

“Effective Date” means October 1, 2011.

 

“Eligible Employee” means an individual who, on an Enrollment Date, is an
Employee of a Designated Subsidiary; provided, however that an Employee who,
immediately after an option is granted to him under the Sub-Plan, would own
shares of Stock possessing five percent (5%) or more of the total combined
voting power or value of all classes of shares of the Company or any Subsidiary
(as determined under Section 423(b)(3) of the Code) shall not be treated as an
Eligible Employee.  For the sake of clarity, “Eligible Employee” shall include
any individual who is classified as a part-time Employee or a temporary Employee
on the payroll records of a Designated Subsidiary.

 

“Employee” means a person treated as an employee of a Designated Subsidiary
under the local laws, rules and regulations in the Applicable Country.  A
Participant shall be deemed to have ceased to be an Employee either upon an
actual termination of employment or upon the Subsidiary employing the employee
ceasing to be a Designated Subsidiary.  For purposes of the Sub-Plan, an
individual shall not be deemed to have ceased to be an Employee while such
individual is on any military leave, sick leave, or other bona fide leave of
absence approved by the Designated Subsidiary of ninety (90) days or less. In
the event an individual’s leave of absence exceeds ninety (90) days, the
individual shall be deemed to have ceased to be an Employee on the ninety-first
(91st) day of such leave unless the individual’s right to reemployment is
guaranteed either by statute or by contract.  The Designated Subsidiary shall
determine in good faith and in the exercise of its sole discretion whether an
individual has become or has ceased to be an Employee and the effective date of
such individual’s employment or termination of employment, as the case may be. 
For purposes of an individual’s participation in or other rights, if any, under
the Sub-Plan as of the time of the Designated Subsidiary’s determination, all
such determinations shall be final, binding and conclusive, notwithstanding any
contrary determination made by any governmental agency or regulatory body in the
Applicable Country.

 

“Designated Subsidiary” means any Subsidiary of the Company established under
the laws of the Applicable Country and designated by the Board, in its sole and
absolute discretion, as a corporation that may offer Plan participation to its
Eligible Employees via this Sub-Plan.  For the sake of clarity, as of the
Effective Date, a Designated Subsidiary shall include Tornier SAS.

 

1

--------------------------------------------------------------------------------


 

TERMINATION INDEMNITIES.  Participation in the Sub-Plan is voluntary.  The value
of all benefits acquired under the Sub-Plan is an extraordinary item of
compensation outside the scope of the Participant’s employment with a Designated
Subsidiary.  The value of all benefits acquired under the Sub-Plan is not part
of normal or expected compensation of a Participant for purposes of calculating
any severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension, or retirement benefits or similar payments.

 

COMPLIANCE WITH LAWS.  As a condition of the purchase of shares of Stock under
the Sub-Plan, the Participants shall be required to repatriate all payments
attributable to the shares of Stock and/or cash acquired under the Sub-Plan
(including, but not limited to, dividends and any proceeds derived from the sale
of the shares of Stock acquired pursuant to the Sub-Plan) in accordance with
local foreign exchange rules and regulations in the Applicable Country.  In
addition, Participants shall be required to take any and all actions, and
consent to any and all actions taken by the Company and any Designated
Subsidiary, as may be required to allow the Company and any Designated
Subsidiary to comply with local laws, rules and regulations in the Applicable
Country.  Finally, the Participants shall be required to take any and all
actions as may be required to comply with the Participant’s personal legal and
tax obligations under local laws, rules and regulations in the Applicable
Country).

 

*          *          *          *          *

 

2

--------------------------------------------------------------------------------

 